Title: To James Madison from John Gavino, 3 August 1804 (Abstract)
From: Gavino, John
To: Madison, James


3 August 1804, Gibraltar. No. 155. “I have not been honord with any of yours since mine No: 154 when advised the English having settled their differences with Algeir, nor have I heard any thing of Comodor Barrons Squadron. The John Adams proceeded the 25t: Ulto. for Malta, I have no late Accounts from Comodor Prible.
“I herewith anex you Copy of an abstract of a Letter just received from Consul Simpson of Tanger dated 2d: Instant for your Goverment.”
